DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “rotationally fixating means is included of a section of the edge of the fastening opening that protrudes through an opening of the wall of the hole in the fastening section” in combination with the remaining claimed elements as set forth on claim 1.
With regard to claims 2-9 & 15 are allowable based upon their dependency thereof claim 1.
With regards to claim 10
The prior art does not disclose or suggest the claimed “a section adjoins a cross-sectionally diminished head of the sensor extending over the end face in an installed state, and has a contour that is adjusted to the contour of the hole cross-sectionally diminished by the section of the edge of the fastening opening protruding into the hole, with an abutment zone for abutting the section of the edge of the fastening opening.” in combination with the remaining claimed elements as set forth on claim 10.
With regard to claims 11 & 12 are allowable based upon their dependency thereof claim 10.
With regards to claim 13
The prior art does not disclose or suggest the claimed “a hole extending from the end face to an end face of the retaining section for inserting a sensor, wherein the fastening section has two surfaces that lie in a shared plane running through the volume of the hole, and flank an oblong opening of the hole in such a way that a central area of a straight edge section of the fastening opening can engage into the free cross-section of the hole” in combination with the remaining claimed elements as set forth on claim 10.
With regard to claim 14 is allowable based upon their dependency thereof claim 13.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi PG. Pub. No.: US 2018/0292247 A1 discloses a sheet metal member integrally has a substantially annular hooking target portion that is the peripheral edge portion of the opening portion. The hooking target portion is oriented to the shutoff valve adaptor. When the shutoff valve adaptor is mounted to the sheet metal member, the shutoff valve adaptor configured as described above is pushed against the sheet metal member so that the flange portion makes surface contact with the substantially annular hooking target portion. Then, the claw portion of the hooking claw makes contact with the outer edge of the substantially annular hooking target portion and the hooking claw that is a part of the shutoff valve adaptor that is a resin member , however is silent on rotationally fixating means is included of a section of the edge of the fastening opening that protrudes through an opening of the wall of the hole in the fastening section or a section adjoins a cross-sectionally diminished head of the sensor extending over the end face in an installed state, and has a contour that is adjusted to the contour of the hole cross-sectionally diminished by the section of the edge of the fastening opening protruding into the hole, with an abutment zone for abutting the section of the edge of the fastening opening or a hole extending from the end face to an end face of the retaining section for inserting a sensor, wherein the fastening section has two surfaces that lie in a shared plane running through the volume of the hole, and flank an oblong opening of the hole in such a way that a central area of a straight edge section of the fastening opening can engage into the free cross-section of the hole.
Byung KR 1845924 B1 discloses a structure that has a screw mounting unit fixed in a digital flow meter. A lock pin prevents the screw mounting unit from being rotated to unwinding direction and is provided with a combining projection. A circumference of a connection pipe is provided with a male screw. A joint is fixed in the lock pin. The screw mounting unit is connected with the male screw and a female screw of the connection pipe. An insertion binding piece is connected to an outer side of a , however is silent on rotationally fixating means is included of a section of the edge of the fastening opening that protrudes through an opening of the wall of the hole in the fastening section or a section adjoins a cross-sectionally diminished head of the sensor extending over the end face in an installed state, and has a contour that is adjusted to the contour of the hole cross-sectionally diminished by the section of the edge of the fastening opening protruding into the hole, with an abutment zone for abutting the section of the edge of the fastening opening or a hole extending from the end face to an end face of the retaining section for inserting a sensor, wherein the fastening section has two surfaces that lie in a shared plane running through the volume of the hole, and flank an oblong opening of the hole in such a way that a central area of a straight edge section of the fastening opening can engage into the free cross-section of the hole.

Hasunuma PG. Pub. No.: US 2012/0036942 A1 discloses a straight tube ultrasonic flow meter capable eliminating error causes in the ultrasonic wave measurement, and having further improved measurement accuracy. A straight tube ultrasonic flow meter includes: a measuring unit disposed within a measurement space  of a casing, the measuring unit having a tubular body for measurement as a straight tube through which a fluid for measurement flows and a pair of oscillators disposed around an outer circumference of the tubular body for measurement at a predetermined interval along an axial direction, the measuring unit capable of measuring a flow rate of the fluid by obtaining a flow velocity of the fluid for measurement based on a difference in propagation time of ultrasonic wave from both directions detected between the oscillators. The measuring unit is fixed to the casing and connected to an external pipe with a measuring unit protecting joint interposed therebetween, the measuring unit protecting joint restricting movement of the measuring unit to a central side in the axial direction and rotation of the measuring unit with respect to the casing, and providing a fluid flow channel, however is silent on rotationally fixating means is included of a section of the edge of the fastening opening that protrudes through an opening of the wall of the hole in the fastening section or a section adjoins a cross-sectionally diminished head of the sensor extending over the end face in an installed state, and has a contour that is adjusted to the contour of the hole cross-sectionally diminished by the section of the edge of the fastening opening protruding into the hole, with an abutment zone for abutting the section of the edge of the fastening opening or a hole extending from the end face to an end face of the retaining section for inserting a sensor, wherein the fastening section has two surfaces that lie in a shared plane running through the volume of the hole, and flank an oblong opening of the hole in such a way that a central area of a straight edge section of the fastening opening can engage into the free cross-section of the hole.
Veltri et al PG. Pub. No.: US 2006/0191825 A1 discloses during installation of sensor into assembly, once ridge has passed completely through recess the smaller diameter portion of sensor body is radially adjacent to keyed plate to avoid interference with plate and allow rotation of disc. If ridge has not completely passed through recess then the large diameter of ridge will radially interfere with keyed plate to prevent rotation of disc. With sensor threaded into assembly such that there is no interference with keyed plate, handle may be actuated to rotate disc, O-ring, and sensor relative to sensor port cup and keyed plate about the main cylindrical axis of assembly, however is silent on rotationally fixating means is included of a section of the edge of the fastening opening that protrudes through an opening of the wall of the hole in the fastening section or a section adjoins a cross-sectionally diminished head of the sensor extending over the end face in an installed state, and has a contour that is adjusted to the contour of the hole cross-sectionally diminished by the section of the edge of the fastening opening protruding into the hole, with an abutment zone for abutting the section of the edge of the fastening opening or a hole extending from the end face to an end face of the retaining section for inserting a sensor, wherein the fastening section has two surfaces that lie in a shared plane running through the volume of the hole, and flank an oblong opening of the hole in such a way that a central area of a straight edge section of the fastening opening can engage into the free cross-section of the hole.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852